Pro se Kentucky resident Jonathan E. Williams appeals a district court order that denied his motion to reopen a suit that he voluntarily settled against the defendants. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Williams signed a settlement agreement but then belatedly moved to reopen the suit, claiming that his lawyers cheated him and he owed ten-to-fifteen thousand dollars for a sinus operation that his $3,200 settlement did not cover. The district court denied the motion to vacate the settlement.
On appeal, Williams claims that he should have been allowed to reopen the case, that the district court should have monitored his attorney’s distribution of the lump-sum settlement, and that he was otherwise cheated.
We affirm the district court’s order because Williams failed to demonstrate by clear and convincing evidence the existence of fraud and deceit on the part of defendants in the settlement agreement. Likewise, any dispute between an individual plaintiff and his attorney regarding the amount which was bargained for in a valid settlement agreement should be brought against the attorney in a separate action. Rule 34(j)(2)(C), Rules of the Sixth Circuit.